PER CURIAM.
This is prohibition. The case arises out of an action filed by Leonard Bivona and Lillian Christian Bivona against Victaulic Company of America for personal injuries sustained by Leonard Bivona while he was employed by Foley Heating and Plumbing Company. Victaulic filed a third-party petition against Foley. Foley filed a motion to dismiss the petition, asserting that as Leonard Bivona’s employer, its liability under The Workmen’s Compensation Law excluded all other liability. See section 287.-120, RSMo 1978. After argument, respondent Judge Meyers, on January 12, 1979, ordered the dismissal of Victaulic’s third-party petition. Victaulic’s petition for writ of prohibition was filed April 6, 1979, and the cause was argued and submitted May 21, 1979.
For the reasons stated in State of Missouri ex rel. Maryland Heights Concrete Contractors, Inc. v. Ferriss, 588 S.W.2d 489 (Mo. banc 1979), the petition for writ of prohibition is denied.
BARDGETT, C. J., RENDLEN and MORGAN, JJ., and HIGGINS, Special Judge, concur.
DONNELLY, J., dissents in separate dissenting opinion filed.
SEILER, J., and HENLEY, Senior Judge, dissent and concur in separate dissenting opinion of DONNELLY, J.
WELLIVER, J., not sitting.